Citation Nr: 0016587	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	John B. Pike, Attorney


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

By rating decision in December 1975, service connection for a 
bilateral knee disability was denied.  The veteran was 
notified of this rating decision by letter in that same 
month.  By rating decisions in March 1995, March 1996, and 
August 1998, it was determined that new and material evidence 
to reopen a claim for service connection for bilateral knee 
disability had not been submitted.  The veteran was notified 
of these rating decisions in those same months. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus the Board will address the issue 
whether new and material evidence has been submitted since 
the last prior final rating decision in August 1998.

This appeal arises from a November 1998 rating decision from 
the Philadelphia, Pennsylvania Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for a bilateral knee 
disability had not been received.  A Notice of Disagreement 
was filed in November 1998 and a Statement of the Case was 
issued in December 1998.  A substantive appeal was filed in 
January 1999 with a request for a hearing at the RO before a 
member of the Board.  Subsequently, the veteran requested a 
hearing at the RO before a local hearing officer in lieu of a 
hearing before a member of the Board.



REMAND

In this case, in March 2000, the veteran requested a hearing 
at the RO before a local hearing officer.  The abovementioned 
RO hearing has not been held.

Further, in March 1998, the veteran submitted some VA 
treatment records from the Wilkes-Barre, Pennsylvania VA 
Medical Center.  There is no evidence that the RO has 
attempted to obtain all VA treatment records.  As the veteran 
has received VA treatment and as VA treatment records are 
considered to be constructively included within the record 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  See Dunn v. West, 11 Vet. 
App. 462 (1998); See also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Those records should be obtained and associated 
with the claims folder.

Further, a precedent holding of the United States Court of 
Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") issued during the pendency of this appeal provides 
new guidance for the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In the case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that in order for new evidence to be material, it 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Therefore, this case is Remanded to the RO for the following 
development:

1.  The veteran should be scheduled for a 
personal hearing before a local hearing 
officer at the Regional Office.

2.  The RO should contact the veteran and 
determine from what VA Medical Centers 
the veteran has received treatment.  
Thereafter, the RO should obtain any such 
VA treatment records, including from the 
Wilkes-Barre, Pennsylvania VAMC.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also advise him that he can submit 
alternate evidence where there may be 
missing service medical records.  This 
evidence may take the following forms:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  
Additionally, the appellant may submit 
any other evidence he finds appropriate.

3.  The veteran's request to reopen his 
claim for entitlement to service 
connection for a bilateral knee 
disability should be reevaluated in 
accordance with Hodge discussed above.  
If it is determined that new and material 
evidence has been submitted and if it is 
determined the claim is well grounded, 
all appropriate development should be 
undertaken.  If the decision remains 
adverse to the veteran, he should be 
issued a supplemental statement of the 
case.  This should include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
appropriate current criteria should be 
used in discussing the new and material 
issue.  Thereafter, the veteran should be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



